Entered: December 11th, 2019
                               Case 17-25844    Doc 53   Filed 12/11/19      Page 1 of 1
Signed: December 10th, 2019

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
In re:                                                                           Case No.: 17-25844 NVA
KEVIN MATTHEWS                                                                   Chapter: 13
and
PAMELA MATTHEWS                                                                  No. [51]

Debtors

US BANK TRUST NATIONAL ASSOCIATION as
TRUSTEE OF CHALET SERIES III TRUST

Movants




                                  ORDER GRANTING RELIEF FROM STAY
Upon consideration of the motion for relief from the automatic stay in the above-captioned matter and the absence of
any timely opposition, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED that the motion is GRANTED; and it is further,
ORDERED that the automatic stay imposed by 11 U.S.C. § 362 is hereby TERMINATED; and it is further,
ORDERED that US Bank Trust National Association as Trustee of Chalet Series III Trust, (“US Bank”) is permitted
to exercise any and all available contractual, legal, and/or statutory rights it may have – including any right to
commence or continue foreclosure or eviction proceedings – related to the subject property; and it is further,
ORDERED that, in the event a subsequent foreclosure sale is consummated and produces a surplus, US Bank shall
cause a copy of the Report of Sale and the Auditor’s Report filed in connection with such a foreclosure sale to be
provided to the Bankruptcy Trustee; and it is further,

ORDERED that the automatic stay imposed by 11 U.S.C. § 362 shall not be reimposed as to the subject property by
the conversion of this case to a case under another Chapter of the United States Bankruptcy Code.

cc:      Debtors
         Attorney for Debtors – Morgan Fisher
         Case Trustee – Rebecca Herr
         U.S. Trustee
         All Counsel
                                                  End of Order
